 22DECISIONS OF NATIONALLABOR RELATIONS BOARDPlastic Sealers,Inc.andMiscellaneous Drivers andHelpers,LocalUnion No. 160,affiliatedwithInternationalBrotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America.Cases 14-CA-6833 and 14-RC-6994November 7, 1972DECISION AND ORDERBY MEMBERSJENKINS, KENNEDY, ANDPENELLOOn September 15, 1972, Administrative Law JudgeMarion C. Ladwig* issued the attached Decision inthisproceeding.Thereafter, the Respondent filedexceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and hasdecided to affirm the rulings, findings, and conclu-sions of the Administrative Law Judge and to adopthis recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Plastic Sealers,Inc., St. Louis, Missouri, its officers, agents, succes-sors, and assigns, shall take the action set forth in thesaid recommended Order.* The title of "Trial Examiner" was changed to "Administrative LawJudge" effectiveAugust 19, 19721The Respondenthas excepted to certaincredibilityfindings made bytheAdministrativeLaw JudgeIt is the Board's establishedpolicy not tooverruleanAdministrativeLaw Judge'sresolutionswith respect tocredibilityunless the clear preponderance of all of the relevant evidenceconvincesus thatthe resolutions were incorrectStandard DryWallProducts, Inc,91 NLRB544, enfd 188F 2d 362 (C A 3) We have carefullyexaminedthe recordand find no basis for reversing his findingsUnlike the Administrative Law Judge, we perceiveno cogent reason forreferringManager Sarakas' testimonyto the Department of Justice Rather,itappears to us thatthe not unusualkindof conflictingtestimony wasinvolved herein requiringcredibilityresolutionswhich were made by theAdministrative Law JudgeDECISIONSTATEMENT OF THE CASEMARION C. LADwIG, Admimstrative Law Judge: Theseconsolidated cases were tried at St. Louis, Missouri, onJuly 12 and 13, 1972.1 The charge was filed by the Unionon April 28 and the complaint was issued on June 7, with1All dates are in 1972an order consolidating the cases and referring the repre-sentation case to the Board.The primaryissues-followingthe belated admission of repeated threats of discharge andplant closure,interrogation,and creating impression ofsurveillance-are whether the Company,the Respondent,(a) committed other 8(a)(1) violations and (b)discriminato-rily discharged two union supporters in violation of Section8(a)(3) and(1) of the National Labor Relations Act.In the representation case,the petition was filed onMarch 20,and a stipulated consent election was conductedon May 4 in a production and maintenance unit.The votewas four for and four against the Union,with one voidballotand three challenged ballots.On June 7, theRegional Director issued his report(to which no exceptionswere taken),recommending that the challenge to one ballotbe overruled, and that the challenges to the ballots of thetwo alleged discriminatees in the complaint case beresolved in this consolidated proceeding.Upon the entire record,including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel and the Company, Imake the following:FINDINGS OF FACT1.JURISDICTIONThe Company,a Michigan corporation,is engaged in themanufacture of plastic sealants and related products at itsplant in St.Louis,Missouri,where it annually shipsproducts valued in excess of $50,000 directly to pointsoutside the State.The Company admits,and I find,that itisan employer engaged in commerce within the meaningof Section 2(2), (6), and (7) of the Act, and that the Unionis a labor organization within the meaning of Section 2(5)of the Act.II.ALLEGED UNFAIR LABOR PRACTICESA.ShiftingDefenseIn its June 16 answer,the Company denied all 16 of the8(a)(1)allegations in the complaint,aswellas theallegations that the Company violated Section 8(a)(3) and(1)by discriminatorily discharging employeesDonaldCourtwayand Joseph Hurt,whose votes are determinativeof the outcome of the May 4 election.Without anyexplanation for its shifting position, theCompany,at the trial and in its brief,admitted much of thecoercive activity engaged in by General Manager MarjorieSarakas(including repeated threats to discharge employeesfor engaging in union activity),but strongly defendedSarakas' discharge of the two union supporters,who spokeup in favor of the Union on the day preceding theirdischarge.Thus the Company admitted,after first denying,certain conduct-the remedy for which would involve onlya cease and desist order and notice,but vigorouslydefended the allegations of discrimination on which theoutcome of the election is determinative.200 NLRB No. 6 PLASTIC SEALERS23B.Section 8(a)(1) Allegations1.Admitted conductOn Sunday, March 19, 2 days after a union meeting,employees LaVerne Daniels and Shirley Ansleman visitedthe homes of employees Larry Voidanoff and CynthiaRatican to get them to sign authorization cards. About7:30 that evening, General Manager Sarakas (the onlysupervisor in the small St. Louis plant) telephonedAnsleman's home, talked to her daughter, and left themessage that "anyone who was connected with the Unionwould be fired the next day." (Sarakas admitted at the trialthat she telephoned the daughter and said she "woulddischarge any employee who engaged in activities for theUnion.") I find that the threat of discharge was coerciveand violated Section 8(a)(1) of the Act.That same evening, as credibly testified by employeeDaniels,Manager Sarakas telephoned her after shereturned home from the organizing. Sarakas "told me thatLarry had called her at her home and told her that . . . Iwas at his house talking about a union." Sarakas asked ifDaniels knew anything about it," and upon getting anegative response, said, "Well, I am going to get to thebottom of this and there will be no damn union s-."(Sarakas admitted telephoning Daniels and asking herabout union activities.) I find that the interrogation,accompanied by the above-quoted statement and profani-ty,was coercive and violated Section 8(a)(1).Also on the evening of March 19, Manager Sarakasvisited the home of employee Hurt (one of the allegeddiscnminatees)and "asked me if I had known anythingabout people starting to get a union started, and I told herno. She said that Shirley Ansleman, LaVerne Daniels, andShirley's husband had gone to . . . Larry's house, trying toget him to sign a card, and that my name had been signedon a card, and she asked me if I had known who hadsigned my name to a card, and I said I didn't know, andshe just said that she was going to get it straightened out,and then she left." (Sarakas admitted visiting Hurt's homeand asking him about union activities.) I find that thisinterrogation, at the employee's home, was coercive andviolated Section 8(a)(1).The next morning, March 20, as employee Anslemanreported to work, Manager Sarakas called her into theoffice, telling her, "I want to talk to you and I want to getto the bottom of this god damn s- before I blow mystack." Sarakas said that someone had called and "told herthat we were at Larry's house trying to get him to sign aunion authorization card, that we were trying to start aunion."Ansleman denied it, whereupon Sarakas said,"Larry has proof that you were there. If you say youweren'the is going to bring these men down."Sarakas alsosaid,"There will beno union." (Sarakas admitted askingAnsleman on March 20 about the union activities whenAnsleman came to work.) I find that this repeatedinterrogation of Ansleman was also coercive and violatedSection 8(a)(1).Later-that morning,Manager Sarakas called a meeting inthe plant and said to the employees that Howard andHarold(referring to Sales Manager Howard Davidson andTreasurer Harold Davidson,owners of the business, withoffices inGrand Rapids,Michigan)"toldme that 30minutes after the Union came in they would slap a padlockon the door and nobody would work." (Sarakas admittedthat she at least twice told the employees that the plantwould close if they joined the Union.) I find that thesethreats of plant closure were coercive and violated Section8(a)(1).About 2 days later, March 22, employee Daniels waschanging a die on the line 1 extruder.She went to line 2 toget a scraper and said something to employee Ratican,when Manager Sarakas came from the office and said,"Get your G. D. a- to work and quit all this union talk."Daniels said she was working and was not talking union.Shortly thereafter,Daniels went to the office door, askedSarakas if Sarakas was accusing her of talking about theUnion.Sarakas said yes and ordered her out.Sarakas then"rushed by me and she grabbed my timecard and wasgoing to punch me out.But before she did I asked her if Iwas fired. She said, `No, you are not now but you are goingto be.'" (Sarakas testified that she did tell one of theemployees not to talk about the Union on company time,and on one occasion threatened to fire Daniels.)I find thatSarakas' direction to stop the union talk(accompanied bythe abusive,untrue accusation)and the threat of dischargewere designed to interfere with the employees'protectedunion activity-not to prevent disruption of production-and violated Section 8(a)(1) of the Act.Sometime in April, as employee Joseph Hurt crediblytestified,Manager Sarakas talked to him in the lab. Shetalked against a union and asked him why he favored one.He told her because of higher wages and better workingconditions. Sarakas "said that if the Union comes in, thatthey would just put a padlock on the door and move out ofthe city." Hurt said they would not move anywhere in thestate,and Sarakas"said they would just move over intoIllinois."(SarakasdischargedHurt on April 27, asdiscussed later.) The Company admits the allegation thatSarakas "threatened an employee" that the Company's"plant would close and move,and employees would losetheir jobs if the Unionwere successful in its organizationalcampaign."Her threats were clearly coercive and violatedSection 8(a)(1) of the Act.Employee Daniels(who was reinstated after she left theplant with alleged discnminateesCourtwayand Hurt onApril 27) credibly testified that, about the third week inApril,ManagerSarakas came to her home and talkedabout the Union. Sarakas said she did not know what wasgoing to happen, but that Daniels should listen to her andwatch everything she does, that"there was going to besome changes made," that she and Sales Manager HowardDavidson "had first thought it was I who tried to organizethe Union but after they thought about it that they knew itwasn'tme, that it was Shirley Ansleman who tried toorganize or started the Union." (The Company admits theallegation in the complaint that this"created the impres-sion"that the Company"engaged in surveillance ofemployees'union activities.")I find that Sarakas' state-ments created the impression that the Company hadengaged in surveillance of the union activities, werecoercive, and further violated Section 8(a)(1). (I have alsoconsidered this undisputed testimony in connection with 24DECISIONSOF NATIONALLABOR RELATIONS BOARDthe Company's motivation for offering Daniels reinstate-ment on April 27, while discharging Courtway and Hurt, asdiscussed later.2.Other conductThe Companywas on a4-dayweek, paying theemployees for 10 hours a day, from 6:30 a.m. until noon,and 12:30 until 5 p.m. However, under the supervision ofManager Sarakas, the employees were paid for consider-able nonwork time. After the employees clocked in around6:30, they were permitted to eat and to dunk coffee,as wellas play cards, while awaiting Sarakas' assignments for theday. In addition, Sarakas frequently permitted the employ-ees to extend their morning and afternoon breaks to 30minutes, and to take longer than 30 minutes for lunch. Ingood weather, the young men employees were permitted toplay ball during the extended lunch periods.During the week of March 20, after Manager Sarakashad called the meeting and told the employees that "30minutes after the Union came in" the owners of thebusinesssaid they "would slap a padlock on the door andnobody would work," Sarakas advised the employees that6:30 was the starting time in the morning, that the morningand afternoon breaks would be limited to 10 minutes, andthat the lunch break would be limited to 30 minutes.However, as the time for the May 4 election came nearer,Sarakas again permitted eating and the drinking of coffeeafter 6:30 a.m., as well as longer morning and afternoonbreaks and the playing of ball during lunch breaks whichon occasion were extended several minutes.When asked at the trial why she had made the changesduring the week of March 20, Manager Sarakas claimedthat "it seemed to me that the employees were takingadvantage of the fact that I might give them a few minutesextra, and they would take longer than what I would givethem." However, I find that her action was a reprisal forthe union activity, and was designed to discourage theemployees from engaging in that activity. (As a witness,she impressed me as being more concerned with giving aplausible defense than being candid.) I therefore find thatthese temporary changes, made in the context of othercoercive conduct, also violated Section 8(a)(1).About a week later, on March 29 or 30,SalesManagerHoward Davidson (who did not testify) went to the plantand held a meeting in which he solicited the employees'complaints, discussed benefits which the employees pro-posed, and promised to make a note of the requests, goback to his office and talk to his brother, and see whatcould be done about them. "He said that he can't doanything now because it would be like a bribe against theUnion," but promised, "I will be back next week with somenew ideas." He asked the employees not to go with theUnion, but "to stick with the Company." About a weeklater,Davidson returned to the plant, again discussed thebenefitswith the employees, and stated that "after theunion matters are taken care of he thought he could give usas much as the law would allow" in additional compensa-tion.I find, as alleged in the complaint, that the Company inthe firstmeeting "solicited employees' complaints andimpliedly promised to improve working conditions . . . inorder to induce the employees to abandon the Union," andthat in the second meeting,"promised wage increases" forthe same purpose,in violation of Section 8(a)(1). In makingthese findings, I note that the Company gave no reason fornot calling Howard Davidson as a witness, and did notdiscuss these additional alleged violations in its brief otherthan to contend that the General Counsel failed to meet hisburden of proof.On April 26, Howard's brother, Harold Davidson, wentto the plant and talked to each of the employees against theUmon. There is much disputed testimony about what wassaid. In view of all the other 8(a)(1) violations, I find itunnecessary to resolve these additional issues of allegedthreats and coercion. However, Harold Davidson's owntestimony about his separate discussions with employeesCourtway and Hurt is considered below in connection withtheir discharge the following day.Concerningthe remaining allegationthat the Companydiscriminatorily withheld employees' bonus checks in May,I find that the evidence does not support that allegation.C.Alleged Discriminatory Discharges1.Employees speaking up for UnionAs found above,sometimeinAprilwhenManagerMarjorie Sarakas asked employee Joseph Hurt why he wasin favor of a union and threatened to put a padlock on thedoor if the Union came in, Hurt gave his reasons forfavoring the Union and told her the Company would notmove anywhere in the State. Sometime thereafter, Sarakaswent to the home of employee LaVerne Daniels, whomSarakas had accused earlier of not working and talkingunion on the job. Sarakas told her the Company hadchanged its mind and had decided that it was not Danielswho started the Union. Sarakas advised her to listen andwatch everything Sarakas did, that "there was going to besome changes made." This undisputed testimony indicatesthat the Company was planning to take personnel actionsinfluenced by the, employees' union activity.Then on Wednesday, April 26 (8 days before the Mayelection),Treasurer Harold Davidson went to the plant,talked to the employees individually in the lab, and arguedagainst the Umon. Only two of the employees, DonaldCourtway and Hurt, became "argumentative," accordingtoDavidson.He testified that Courtway "became veryarrogant and said, `Well, you can't tell me this.' The Umonwill do this for me. You possibly can't talk to me that way,and I said, `I certainly can and I damn well will'.... Hesaid that they couldn't fire him, that the Union would gethim more money, the Union would get him . . . jobsecurity. The Union would see to it that Marjorie [Sarakas]didn't conduct herself the way she did . . . and I said,`They will not run this plant.' " Concerning his talk withHurt,Davidson testified,"Iwent into this business againof job security, explaining what the Union could and couldnot do for him . . . and Joe began to get a little hot, startedto argue with me too about what the Union could andcouldn't do ..." Although some of Courtways' and Hurt'stestimony appears to be more accurate in the details ofwhat was said, I reply on Davidson's testimony insofar as itdemonstrates his displeasure with the two employees for PLASTIC SEALERS25speaking up for the Union. Also concerning companymotivation, I note that it is undisputed, as credibly testifiedby employee Daniels, that about 2 weeks after the electionwhen she told Davidson "I thought Joe Hurt and DonCourtway were fired unjustly," Davidson responded, "theygot smart with me"-indicating a connection betweenthese conversations and the employees' discharge thefollowing day.In its brief, the Company argues that "the record isdevoid of probative evidence that Hurt and Courtway weredischarged for reasons other than cause" and that illegalmotivation has not been proved. However, the brief fails tomention Davidson's own testimony about the two employ-ees' speaking up for the Union on the day before theirdischarge (whereas the other employees did not become"argumentative"), or the proximity of the election in whichthese two prounion employees would be voting, or theundisputed evidence that Davidson later linked theirspeaking up with their discharge by stating that Courtwayand Hurt "got smart with me" (in response to a complaintthat they had been "fired unjustly").Inow consider the conflicting evidence about whathappened early the next morning after Davidson talkedwith Courtway and Hurt.2.Events ofApril 27a.General Counsel's evidenceAccording to the testimony of General Counsel witnessesCourtway, Hurt, and Daniels, Manager Sarakas openedthe plant that morning, April 21, about 6:30. Then Sarakasand employeeMargaret "Peggy" Brown (a companywitness) went to Sarakas' office for coffee, and Courtway,Hurt, and Daniels (proumon employees) went to thekitchen for doughnuts and coffee.Although the employees were paid from 6:30, they didnot in practice begin work (as conceded by the Company)untilManager Sarakas gave them assignments for the day.Courtway, Hurt, and Daniels would then change into theirwork clothes, if they had not already done so. (Sarakas hadnot objected to their changing clothes after having coffee.)Upon going to work, they would first clean or change thedie on the extruder, clean up, or make boxes to be packed,beforestartingproduction. At thistime,near the May 4election, they were going to work about 6:45 if they were torun slugs, or between 7:05 and 7:20 if they were runningbeads (which required a batch to be made on the mixerbeforehand). On this particular morning, Manager Sarakasdid not give them any assignments while they were havingcoffee and did not notify them whether they would berunning slugsthat day.Employee Daniels was eating doughnuts and drinkingcoffee in the kitchen with Courtway and Hurt until about6:40 or 6:45, when batch mixer Albert Marshall called herover, asking for a doughnut. Within a few minutes, about6:45 or 6:50, employees Courtway and Hurt finished theirdoughnuts and went to the locker room to change clothes.After she began talking to Marshall, Daniels noticedSarakas and Brown leave the office and go toward lines 1and 2. (Although Courtway, Hurt, and Daniels thoughtthat part-time employee Cynthia Ratican was also in theoffice drinking coffee-Hurt testifying that he was not sureabout Ratican being there-Ratican did not arrive until6:50 that morning. Employee Ansleman, the remaininglineworker on the day shift, was absent that day.)Shortly after employees Courtway and Hurt beganchanging clothes,Manager Sarakas shouted for them tocome to work. (She apparently had decided that theywould run slugs, although she had not told them.) About aminute later, she shouted to them again. Then, in anotherminute or so, she shouted, "If you don't want to work .. .get your G. D. a- out of here." Courtway and Hurtrushed out of the locker room (Courtway with his shirtopen and his shoes untied), and Sarakas said, "You guysdon't want to work, get out of here." Courtway said hewanted to work and Sarakas responded, "No, you don't,"and ordered them out. In the discussions which followed,she said she would let them know if they were discharged.Courtway and Hurt changed back into their street clothes,Courtway made a telephone call, and they punched outand left. Daniels, who understood that she was also beingsent home, left with them. Later in the day, Sarakasadvised by telephone that Courtway and Hurt were fired,stating that Treasurer Harold Davidson said they were notto come in any more. However, she advised Daniels thatshe could return without any loss of pay.b.Company's evidenceAccording to Manager Sarakas, she arrived at the plantwith Peggy Brown at 6:15 that morning, sat in the officewith Brown drinking coffee until about 6:29, and "exactlyat 6:30" went to the production line and shouted toCourtway, Hurt, and Daniels in the kitchen, "Let's go towork." She proceeded to clean the extruder and set up theline until "around 6:55" when she called again, "Let's go towork." Courtway and Hurt were still in the kitchen, andDaniels was talking to batch mixer Marshall. She waitedabout 3 minutes (until about 6:58) and shouted the thirdtime, "Let's go to work." After waiting another 2 minutes(until about 7 o'clock), she shouted, "Let's go to work or gohome." But upon observing Courtway and Hurt still in thekitchen, and Daniels still talking to Marshall-all three ofthem still in street clothes-"I told them not to bother, justto get their cards and go home. At this time [Courtway andHurt] got up and headed for the bathroom." About 5 or 10minutes later (about 7:05 or 7:10), Courtway and Hurtcame from the locker room and she sent them and Danielshome, saying she would let them know later if they weredischarged. After some discussion, "they just stood aroundfor a while," walked "around the plant," returned to thelocker room for their street clothes, and "punched theircards and left."Manager Sarakas also testified that always before, lineemployees Courtway and Daniels, and also Hurt, exceptwhen he was working in the lab, had changed into theirwork clothes immediately upon clocking in, but on thismorning, she saw them clock in at 6:20 and go directly tothe kitchen in their street clothes. She also claimed thatthey never started to work later than 6:45.Thus, according to this account of what happened,Manager Sarakas was aware that Courtway and Hurt werein the kitchen in their street clothes, but said nothing to 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDthem about changing clothes first.She merely told them,"exactly"at 6:30,"Let's go to work."Then,despite herclaim that they never started to work later than 6:45, sheremained silent until about 6:55 (25 minutes after her firstcall to work),when she merely repeated,"Let's go towork"-not mentioning their being late or their still beingin street clothes. Hearing absolutely no response,she said"Let's go to work"the third time about 6:58. Then about 7o'clock(a full 30 minutes after her first call,and 15 minutesbeyond the latest time she claimed they had ever started towork),Courtway and Hurt were still in their street clothes,still in the kitchen,and still failing to make any responsewhatever to her first three calls.At that time,she told them,"Let's go to work or go home,"but added,"not to bother,just to get their cards and go home."Only then didCourtway and Hurt make any response.They "got up andheaded for the bathroom"-aftershe had told them to "gettheir cards and go home."Even on its face,this testimony is implausible. As theevidence developed,it became clear that Manager Sarakas'account was largely fabricated.Sarakas and employeeBrown did not arrive at 6:15,and Courtway,Hurt, andDaniels did not arrive at 6:20.Brown testified that Daniels"was right behind me"when Brown clocked in, andDaniels' timecard shows that Daniels clocked in at 6:30.The timecards also reveal that Courtway clocked in at 6:29and Hurt at 6:30 (both of them punching out that day at7:15 a.m.).Company witnesses Peggy Brown and Cynthia RaticancontradictedManager Sarakas'testimony in significantrespects(although both impressed me as being moreconcerned with supporting her account than reportingcandidly what had happened).On the key point of whetherSarakas told Courtway and Hurt"to get their cards and gohome" before they went to the locker room,as Sarakasclaimed,or whether she was calling Courtway and Hurt tocome to work while they were in the locker room, astestifiedby Courtway,Hurt,and Daniels,the two companywitnesses gave testimony disputing Sarakas and supportingthe General Counsel witnesses'testimony.Although employee Brown later conceded that she wenttowork about 6:30 that mormng and thereafter drankcoffee in the office with Manager Sarakas, Brown firsttestified that she left Sarakas' office and started makingboxes about 6:31, that Sarakas came from the office about6:33 and started setting up line 2,and that Sarakas firstcalledout"Let'sgo" about 6:40. According to thistestimony,Sarakaswas setting up line 2 for about 7minutesbeforecallingCourtway and Hurt about6:40--contrary to Sarakas'testimony that she called them"exactly at 6:30" when she first went to the productionline.A few moments later,apparently recalling contrarytestimony by Sarakas,Brown changed her testimony andclaimed that Sarakas' first call was at 6:30(as Sarakas hadtestified),the second call about 6:40, the third call about6:45, and the fourth one about 6:50. (When thus changingher testimony about the timing of the first call to work,Brown further contradicted Sarakas' story.WhereasSarakas had testified that she called the employees at 6:30and the second time about 6:55, 25minutes later, Brownwas then testifying that there were second,third,andfourth calls between about 6:40 and 6:50.)AlthoughBrown(who gave much other conflicting testimony)deniedknowing when Courtway and Hurt went into the lockerroom,she indicated that Sarakas called them while theywere in the locker room by testifying that Sarakas called"the fifth time"when "Cindy[Ratican] was already there,and they came out . . . of the bathroom at that time" andasked Sarakas if they should"come out naked orsomething."Company witness Ratican,who arrived at work at 6:50thatmorning,corroboratedGeneral Counsel witnesses'testimony that Sarakas called to Courtway and Hurt threetimes after they were in the locker room.She testified thatwhile they were there,she heard Sarakas call out twice,"Let's go to work,"and then the next time,"they werecoming out of the bathroom about halfway dressed, andshe said, `Just don'tbother,just go home. . . .You don'twant to work.'" (Thus,they were then told to go home,not before they entered the locker room as Sarakastestified.)However,in an apparent attempt to supportSarakas'testimony,Ratican claimed that these three callswere made after 7 o'clock,and that she heard Sarakas callearlier at 6:55 and 6:58 (the exact times given by Sarakas).But by so testifying,she was claiming that she was present,but did not hear,Sarakas' purported 7 o'clock call, whenSarakas claimed she told Courtway and Hurt to go homebeforethey entered the locker room.Contrary toSarakas'claim that Brown and Ratican"were running the line"when Courtway and Hurtwentto the locker room tochange clothes,Brown testified that when theyreturnedfrom the locker room and were sent home,"Iwasgettingready to set upmy machine"on line 1. (Emphasis supplied.)She also testified that lines I and 2 usually started at thesame time.Ialso note that Ratican,who claimed that sheheard a total of five calls to Courtway and Hurt,testifiedthatwhen she purportedly heard the first of these fiveabout 6:55, she looked and saw Daniels in the kitchen-contrary to the testimony by Sarakas,aswell as byCourtway,Hurt, and Daniels,thatDaniels had left thekitchen to talk to Marshall.c.Findings of what happenedClearly,Manager Sarakas was giving a fabricated storyofwhat happened on April 27, the morning afteremployees Courtway and Hurt spoke up in favor of theUmon in their talks with Treasurer Harold Davidson theweek before the election.She testified that it was "exactlyat 6:30" when she first called them to work, after she hadhad coffee in her office with employee Brown from about6:15 to 6:29. But if she did have coffee with Brown forabout 14 minutes,and if Brown's initial testimony wascorrect-that Sarakas spent about 7 minutes setting up line2 before Sarakas first called Courtway and Hurt-the lapseof those 21 minutes after 6:30 (when Brown conceded sheclocked in)would place Sarakas'firstcall about 6:51,approximately the time Courtway,Hurt,and Danielstestified that Sarakas first shouted for Courtway and Hurtin the locker room to come to work.I find that Sarakas'testimony(given twice)that it was "exactly at 6:30" was afabrication,and I credit the testimony of Courtway, Hurt, PLASTIC SEALERS27and Daniels(who impressed me as being honest,forthrightwitnesses).It is also clear that Sarakas' testimony is false that shewaited about 25 minutes between her first and second callsand that after a total of about 30 minutes, during whichtime she received no response from her four calls, she toldthem"not to bother,just to get their cards and gohome"-before they went to the locker room to changeinto their work clothes. I also discredit her testimony aboutthe employees never having gone to work after 6:45, andher claim that the line employees had always changedclothes before having coffee.In its brief,the Company argues that Manager Sarakas"straightforwardlymade a number of admissions whichwere obviously damaging to her Company's case" (refer-ring to certain 8(a)(1) allegations),and submits that she is"entitled to be believed."However,as pointed out above,all the 8(a)(1) allegations were initially denied,and theremedy for her belatedly admitted misconduct involvesonly a cease and desist order and notice. Far fromcrediting her, I find that the documentary evidence (thetimecards), the contradictory testimony by other companywitnesses,and the implausibility of her testimony, as wellas the credited testimonyby Courtway,Hurt,and Daniels,tend to indicate deliberate and flagrant falsification of hertestimony,given in an attempt to prevent a certification oftheUnion and to frustrate the policies of the Act. Itherefore recommend that the Board give consideration toreferring her testimony to the Justice Department of theUnited States.Accordingly,I find that Manager Sarakas did not call forCourtway and Hurt to come to work until after they werealready changing clothes in the locker room.Her motiva-tion for discharging them,while offering Daniels reinstate-ment without loss of pay,is discussed later.3.Purported prior warningsa.The settingSome friction had arisen in the plant following ManagerSarakas' illegal response (threats of discharge,interroga-tion,restriction on breaks,etc., discussed above)when shelearned about the union drive.InMarch,beforeManager Sarakas' knowledge of theunion activity, lab employee Hurt had notified her that hewas going into the Air Force on May 19. She assigned himto training lineworker LaVerne Daniels to do the lab work.However, after Sarakas learned about Daniels' unionactivity and threatened her with discharge,Sarakas hiredanother employee and ordered Hurt to train the newemployee instead.Hurt refused and complained to SalesManager Howard Davidson,"Iwas training LaVerne" and"had her most all the way trained except for a certain partof the test,and then this union thing came up,and Margeknew thatLaVernewas in on it,so she wasn't going to lether do the lab part.. . .I didn't think it was right for herto take her off of the lab because of the Union." Davidsontold Hurt that he would have to train the new employee orbe discharged.Hurt proceeded to train him,and thereafterworked about half of the time downstairs on the line untilthe discharge.There was also the complaint that Manager Sarakas wasnot treating employees fairly and equally.EmployeeDaniels testified that Sarakas was giving favored treatmentto employees Peggy Brown and Cynthia Ratican(companywitnesses),and to Larry Voidanoff (who, as Sarakas toldproumon employees Hurt,Daniels, and Shirley Ansleman,had advised her of their union activity).On March 29 or30, when Sales Manager Davidson met with the employeesand solicited their complaints,Daniels complained to himabout a 240-pound man (Voidanoff)being allowed to sit inthe office with Sarakas"eating sardines and crackers"whenever the line broke down,whereas Sarakas would tellDaniels,upon seeing her sit down for a cigarette or cup ofcoffee,"Get off your G.D. a- and make boxes." Asalready discussed,Brown was having coffee with Sarakas,instead of with the prounion employees,on the morning ofthe April 27 discharges.In late March,when Manager Sarakas cut the employ-ees'breaks to 10 minutes as a reprisal for the unionactivity,employee Courtway put the extruder down intolow after Sarakas had placed it in second gear,"becausethe union matters started coming up"and Sarakas"startedcutting down the breaks." No disciplinary action was takenon that occasion,or on the one occasion when employeeHurt refused to carry part of a batch by hand when thetowmotor broke down,and Sarakas did it herself.With the exception of the one time when employee Hurtwas protesting the asserted unfairness(which I need notdecide)of prounion employee Daniels being taken fromthe lab,there is no contention that the Company gaveeither Courtway or Hurt any warnings of discharge untilshortly before their discharge on Thursday,April 27.b.Sarakas'testimonyIfManager Sarakas' testimony is to be believed,she gaveCourtway and Hurt repeated warnings on the fourworkdays,Friday,Monday,Tuesday,andWednesdaybefore that Thursday,April 27, when she claimed that theyremained in the kitchen,ignoring her calls, for about 30minutes.Sarakas testified that it was unusual to work on Friday(because of the 4-day week),but on Friday, April 21,Courtway and Hurt worked the full day on overtime. Shetestified that early that morning,"I just told[them] theywere either going to have to follow instructions and dowhat I tell them to do,or I would take action againstthem." (Warning 1. There is no corroboration of thistestimony,although Sarakas testified that company wit-nesses Brown and Ratican were present,as well as Danielsand Ansleman.)She claimed that later that day shecontacted her attorney,told him about the problems shewas having with the two employees,and received theadvice that she should tell them "that they would either dowhat I told them to do or that disciplinary action could betaken against them." Then,"later on that day," she sawthem"standing around not doing anything....Theirbatch was ready. . . .Iwent up and asked them why thelineweren'tgoing."Neither one said anything."I toldthem then that they were going to either follow myinstructions,or I would take disciplinary action againstthem."(Warning 2.) According to her,they simply 28DECISIONSOF NATIONALLABOR RELATIONS BOARDlaughed, and stood there a full 3 or 4 minutes, doingnothing,while "I was standing there watching them,"before they turned on the machine. I consider suchpurported defiance, without any response from her, to beimplausible. Although she testified that "Miss Brown waspresent," as well as the other employees, there is nocorroboration of this testimony.At the trial, both Courtway and Hurt disputed Sarakas'claim that they were working that Friday. Yet, she gave thedetailed testimony about the employees working overtimethat full day and about the two specific warnings. Whenthe timecards for Courtway and Hurt were produced andplaced in evidence after the close of trial, they revealed thatthe two employees did not work that Friday. Moreover,Sarakas at one point testified that the first warning was onthe following Monday.Sarakas' initial testimony was that, on Monday, April 24,"I had to warn them again" around 7:30. "The batch wasready for them to run. They stood around talking." Shewent out, asked why the machine was not running, and"they never said anything." She told them, "Now, I'm tiredof telling youse. I'm tired of warning youse, and every timethe batch is up here, I got to come out here and tell you tostart the machines." (Warning 3.) Then she testified,"Thatwas the first warning "(Emphasis supplied.) She claimedthatHurt said, "That ain't my job," and Courtway said,"Wait a minute," neither giving any explanation. She alsoclaimed that they stood there, looking at each other, for 2minutes before they started up the line. (Employee Browntestified that about 7:15 that Monday morning, Courtwayand Hurt "were getting ready to start their machine" whenSarakas came out and told them "they'd either better getthe line on or she would have to do something about it."Thereafter Brown added, after having testified that theywere "getting ready" to start, "They were standing thereand cutting up.")Later on direct examination, Manager Sarakas gavetestimony completely at odds with her claim that by earlythatMonday morning, she had given Courtway and Hurtthree warnings in 2 workdays. She testified that during thatweek of the discharges, she believed thatMonday,Courtway, Hurt, and employee LeRoy Mack were playingball until 12:35 when she called them in. They said, "Just aminute." She said nothing, but waited a few minutes andcalled again. "Peggy [Brown] looked at me and I looked atPeggy, and then I went back out and called them again"the third time. "I helped Peggy on the line, and they got inabout 20 minutes later," about 12:55 after having taken atotal of 55 minutes for lunch. Then, ignoring her claim ofprior warnings, she testified, "At this point I just didn't sayanythingbecause it wouldn't have done any good. "(Empha-sis supplied.) Courtway testified that there had been anoccasion when the three of them were playing ball and theywere on their last strike when Sarakas called. "About 2 or 3minutes afterwards we just gave it up and walked in."Employee Brown testified that once when the threeemployees were playing ball, they did not return to workuntil about 12:45, after Sarakas had called twice, but thiswas about 2 weeks before their discharge. It is clear thatSarakas was being less than candid when she claimed thatafter she had warned them repeatedly, Courtway and Hurttook a 55-minute lunch break, despite her three calls, andthat she then said nothing "because it wouldn't have doneany good." (I note that earlier, Sarakas testified "there wasjust the one occasion where I did have to call [Courtway,Hurt, and Mack] three times before they did happen tocome in," and this was "say maybe 3 or 4 weeks before"the discharges.)Manager Sarakas next gave clearly fabricated testimony,claiming that an incident, which had occurred weeksearlier,happened about 7:15 on Tuesday, April 25, 2 daysbefore the discharges. She testified that she went out, toldCourtway and Hurt to start the line up, and said, "I'm tiredcoming out and telling you . . . Now, I'm not going towarn you no more. I'm tired of it . . . When the batch ishere, start the line up." (Warning 4.) Then she gave therevealing testimony, "I put it in second gear and walkedinto the office, and . . . about 2 or 3 minutes later . . . Ilooked out the window, and [the machine] went down inlow [gear], and that's when I got the finger" (a vulgargesture) from Courtway, who later went to her office andsaid, "We showed you. We put the machine in low." Aspreviously found, this gear-lowering incident occurred inlateMarch, when Courtway put the extruder back in lowgear after Sarakas raised it to the second gear, afterSarakas "started cutting down the breaks" following herdiscovery of the union drive. Citing Courtway's testimonythat this occurred about a month before the discharges, theCompany argues in its brief that this is a "further exampleof the conduct displayed by Hurt and Courtway" todeliberately slow down theirline. Iconsider it most likelythat if this had occurred 2 days before the discharges,companywitnessRatican would have so testified. Instead,she testified that the gear-lowering incident happened"about 2 weeks, possibly a week and a half before the boyswere fired," and did not mention the purported fingergesture. I credit Courtway's denial that he made the gestureor told Sarakas, "We showed you," and discredit Brown'stestimony about the incident as another fabrication tosupport Sarakas' testimony. Thus, when testifying that shehad repeatedly warned Courtway and Hurt before theirApril 27 discharge, Sarakas claimed that a March incidenthappened on April 25, falsely added the details of a vulgargesture and a defiant "We showed you," and testified thatshe gave them a final warning on that occasion.Manager Sarakas next testified that on the following day,April 26, she gave them a second final warning, after theirtalkswith Treasurer Harold Davidson. She claimed that"again the batch was over there, and they were juststanding around talking" to employees Daniel and Ansle-man. "I went out and told them, `This is the last time I'mgoing to say anything. It's the lasttimeI'm going to warnyouse. You either do what I tell you to do, or this is goingto be it. I'll have to let you go . . . . I wasn't going to putup with any more bulls-.' " (Warning 5.) She also gavethe implausible testimony that "they laughed . . . like itwas really a big joke," and continued to stand there talkingfor 5 minutes, during whichtime she"went back into [her]office."Yet, despite these purported five warnings, including twofinalwarnings on April 25 and 26, Manager Sarakastestified that on April 27, she called Courtway and Hurt to PLASTIC SEALERS29work a total of four times,over about a 30-minute period,without any response,and finally told them not to botherbut to go home-without any mention of prior warnings.I find that this testimony about repeated warnings is anafterthought.Icredit the denials by Courtway and HurtthatManager Sarakas warned them of discharge on anyoccasion during the week or two before their discharge,and that she gave them any of the warnings on the week oftheir discharge.Ialsodiscreditmuch of Manager Sarakas' othertestimony about purported difficulties with Courtway andHurt"after the union trouble."I specifically discredit hertestimony that"very seldom would they make a box oreven clean up around their lines unless you stood there andkept at them,"and that"on several occasions I have talkedto them about it" and their response was that, "It waseither not my job,kissmy a-,or go to hell."When askedhow often they would make such a response,she testified,"Itwould be about 600,700 times I had this from theseboys."When asked if this might be an exaggeration, shetestified that it might,"but you take 10 hours of workingall day long and having to come out of the office all thetime and tell them what to do,and you get a smart answerevery time you say something to them." (Company witnessRatican testified thatonce,in early April, Hurt was told tomake boxes,and he made one box and returned to the lab.Company witness Brown testified that Hurt ordinarilymade boxes for both production lines, and that at times sheheard Courtway say something was not his job, but "Ithought he was kidding."Neither Ratican nor Browncorroborated the purported cursing.IcreditCourtway'stestimony that he never refused to do any work whichSarakas assigned him, never refused to start a machine,and never told her to"kissmy a-," or cursed her.) I alsodiscredit her testimony that she had to call Courtway,Hurt,and Mack two or three times "Almost every day" fora 3-week period to come in after lunch from playing ball.She later testified that she had no problem with Mackcoming in except on the one occasion when they took solong, that he was "pretty good at coming in"-despite thefact that the three played ball together and came intogether.Company witness Brown testified that sherecalled"a couple times"when Sarakas had to call themtwice before they came in.Although I have discredited Manager Sarakas'testimonythat she repeatedly warned Courtway and Hurt on 4workdays preceding their discharge,the evidence doesshow that when Treasurer Harold Davidson talked to themagainst unionization on April 26,he cautioned them aboutcertain things.He told Courtway that when Sarakas toldhim to do something,he had to do it. (Courtway's responsewas that he knew,"I never disobey.") Davidson mentionedthe towmotor incident (in which Hurt,not Courtway,refused to carry the material by hand). Davidson told Hurtthat he was a good worker but that he,Courtway,Daniels,and Ansleman(all prounion)were not getting out enoughproduction,that they would have to get to work, and that"if we didn'twant to follow Marge's orders and respect herwishes that we should get out." Davidson specificallymentioned coming in from lunch when called and,according to Davidson,the gear-changing incident. He didnotmention a word about Sarakas having given themrepeated warnings-or any warning-as undoubtedly hewould have if she had in fact warned them for insubordina-tion or for flouting her instructions.Ialsonote that even by Manager Sarakas' owntestimony,she not only failed to mention the purportedearlier warnings to Courtway and Hurt at the time she sentthem home on April 27,but she failed to mention themthat evening when,according to her testimony,Danielsasked why she had not been fired along with Courtway andHurt.Sarakas claimed she answered,"LaVerne, I havenever had any trouble with you. You have never talkedback to me,and you're a good worker . . . . This is thereason that you were not fired."This purported conversa-tionmay also be an afterthought.Earlier,before theCompany decided that Daniels was not the instigator ofthe Union,Sarakas had accused her of not working andtalking union on the job,and had threatened her withdischarge.Also, Treasurer Davidson-obviously relying onwhat Sarakas had advised him-told employee Hurt onApril 26 that Daniels, as well as Hurt,Courtway, andAnsleman,were not getting out enough production. Asindicated above,Sarakas when testifying impressed me asbeing more concerned with giving a plausible defense thanbeing candid.4.Concluding findingsThe General Counsel's evidence indicates that by thetime Treasurer Harold Davidson went to the plant andtalked to the employees individually against the Union onApril 26,theCompany was planning to take somepersonnel actions to undercut the Union.The election wasscheduled forMay 4, and only 8 days remained in itsantiunion campaign,which had already included repeatedthreats of plant closure,threats of discharge, reprisals, andpromises of benefits.About a week before Davidson's arrival,ManagerSarakas had given indications of the Company's plans bytelling employee LaVerne Daniels in her home that theCompany had changed its mind about her being the unioninstigator, and that she should listen and watch everythingSarakas did because"there was going to be some changesmade."Sometime earlier,employee Joseph Hurt hadaffirmed his support of the Union, despite the Company'santiunion campaign.From the content of what Davidsontold the employees in the individual talks,it is clear thatSarakas had reported to him certain things which hadhappened several weeks earlier when she temporarily cutdown on the employees'breaks and took Daniels from thelab (the gear-changing and refusal-to-train incidents), thetowmotor-breakdown incident, the employees' failure toreturn from lunch promptly upon being called (afterSarakas again permitted longer lunch breaks),and Sarakas'claim that four of the proumon line employees were notgetting out enough production.In these individual talks between Davidson and theemployees, only Courtway and Hurt became"argumenta-tive"and spoke up for the Union,indicating theircontinued union support. Both were discharged the nextday, and 2 weeks later,when an employee complainedabout them being discharged unfairly, Davidson explained 30DECISIONSOF NATIONALLABOR RELATIONS BOARDtheirdischarge by stating that they "got smart withme"-thereby linking their discharge to their speaking up.On April 27 (the morning after the talks), as creditedevidence shows,Manager Sarakas failed to notify theprounion employees that she planned to start productionearly runningslugs.She waited until Courtway and Hurtwere changing clothes and then repeatedly shouted forthem to come to work and sent them home when theyrushed from the locker room, telling them that they did notwant to work. Later that day, after getting the approval ofTreasurer Davidson (who undoubtedly had reported to herthe day before about their continued union support),Sarakas discharged them.In an effort to defend her actions at the trial, ManagerSarakas gave a fabricated story that she called them fourtimeswithout response in about a 30-minute period, andthen told them not to bother but to go home, before theywent to the locker room. Both of the employees who werecalled by the Company as corroboratingwitnessescontra-dicted this story. Sarakas also claimed that she had givenCourtway and Hurt five warnings-the last two finalwarnings-during the preceding 4 workdays. But she madeno mention of the warnings at the time. She said nothingabout them to the employees when she sent them home,nor to employee Daniels, whom she testified she also senthome but later offered full reinstatement, explaining thatDaniels had not given her any trouble.Having concluded that the General Counsel has provedfacts indicating that the Company was discnmmatonlymotivated in discharging the two union supporters, andhaving discreditedManager Sarakas' clearly fabricatedversion of what happened on the morning of the dischargesaswell as her claim that she had given them repeatedwarnings, I find that her real reason for dischargingCourtway and Hurt was to eliminate their prounion votesat the upcoming election. I also find that the real reasonshe reinstated employee LaVerne Daniels was the belief,after talking to her in her home about a week earlier, thatshewould forsake the Union and vote against unionrepresentation in the election.Accordingly, I find that the Company discnminatonlydischarged Courtway and Hurt, in violation of Section8(a)(3) and (1) of the Act.III.REPRESENTATION PROCEEDINGIn the May 4 election, the employees voted four for andfour against union representation, with three challengedballots.Having found that employees Donald Courtway andJoseph Hurt were discriminatorily discharged on April 27,I find that they were entitled to vote in the election, and Ioverrule the Company's challenge to their ballots.There being no exceptions taken to the RegionalDirector's June 7 Report on Challenged Ballots recom-mending that the Union's challenge to the ballot ofemployee Florence Bankhead be overruled, I overrule thatchallenge also.CONCLUSIONS OF LAW1.By discharging Donald Courtway and Joseph Hurton April 27 because of their support of the Union, theCompanyengaged inunfair labor practices affectingcommerce within themeaning of Section 8(a)(3) and (1)and Section 2(6) and (7) of the Act.2.By threatening to discharge employees and to closeandmove the plant because of union activities, bycoercively interrogating employees, by creating the impres-sion that it engagedin surveillanceof employees' unionactivities, and by takingreprisals againstthe employees,the Company violated Section 8(a)(1) of the Act.3.By soliciting employee complaints and promisingwage increasesand otherbenefitsin order to induceemployees to abandon the Union, the Company furtherviolated Section8(a)(1).4.The General Counsel has failed to prove that theCompany unlawfully withheld employees' bonus checks inMay because of the unionactivities.REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, I find it necessary to order ittoceaseand desist therefrom and to take certainaffirmative action designed to effectuate the policies of theAct.The Respondent having discriminatorily discharged twoemployees, I find it necessary to order the Respondent tooffer them full reinstatement, with backpay computed on aquarterly basis plus interest at 6 percent per annum asprescribed inF.W.Woolworth Company,90 NLRB 289(1950), andIsisPlumbing & Heating Co.,138 NLRB 716(1962), from date of discharge to date reinstatement isoffered. Inasmuch as its unfair labor practices clearlydemonstrate the Respondent's determination to frustrateits employees' organizational rights, I am convinced thatthere exists a substantial danger that the Respondent willin the future commit other violations of the Act. I thereforefind it necessary to order the Respondent to cease anddesist from infringing in any manner upon the employees'Section 7 rights.Upon the foregoing findings of fact, conclusions of law,the entire record, and pursuant to Section 10(c) of theNational Labor Relations Act, as amended, I hereby issuethe following recommended: 2ORDERRespondent, Plastic Sealers, Inc., its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Discharging or otherwise discriminating against anyemployee for supportingMiscellaneousDriversandHelpers, Local Union No. 160, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, or any other union.2 In the event no exceptions are filed as provided by Sec 102 46 of the102 48 of the Rules and Regulations, be adopted by the Board and becomeRules and Regulations of the NationalLaborRelations Board,the findings,its findings,conclusions,and Order,and all objections thereto shall beconclusions,and recommended Order herein shall, as provided in Secdeemed waived for all purposes PLASTIC SEALERS(b) Threatening to discharge any employee for engagingin union activities.(c)Threatening to close or move the plant if the Unioncomes in.(d) Coercively interrogating any employee about unionsupport or union activities.(e) Creating the impression it engaged in surveillance ofits employees' union activities.(f)Changing starting time or limiting morning, lunch, ofafternoon breaks in reprisal for its employees engaging inunion activities.(g) Soliciting employee complaints or promising benefitsto induce employees to abandon a union.(h)In any manner interfering with, restraining, orcoercing employees in the exercise of their rights underSection 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Offer Donald Courtway and Joseph Hurt immediateand full reinstatement to their former jobs or, if their jobsno longer exist, to substantially equivalent positions,without prejudice to their seniority or other rights andprivileges, and make them whole for their lost earnings inthemanner set forth m the "Remedy" section of thisDecision.(b)Notify immediately the above-named individuals, ifpresently serving in the Armed Forces of the United States,of the right to full reinstatement, upon application afterdischarge from the Armed Forces, in accordance with theSelective Service Act and the Universal Military Trainingand Service Act.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all records necessary toanalyze the amount of backpay due under the terms of thisOrder.(d) Post at its plant in St. Louis, Missouri, copies of theattached notice marked "Appendix." 3 Copies of the notice,on forms provided by the Regional Director for Region 14,afterbeing duly signed by Respondent's authorizedrepresentative, shall be posted by the Respondent immedi-atelyupon receipt thereof, and be maintained for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced, orcovered by any other material.(e)Notify the Regional Director, in writing, within 20days from the date of this Order, what steps theRespondent has taken to comply herewith.IT IS ALSO ORDERED that the complaint be dismissedinsofar as it alleges violations of the Act not specificallyfound.IT IS FURTHER ORDERED that Case 14-RC-6994 beremanded to the Regional Director to open and count theballots of Donald Courtway, Joseph Hurt, and FlorenceBankhead; to issue a revised talley of ballots; and to issuea certification of representative ifMiscellaneous DriversandHelpers,LocalUnion No. 160, affiliated withInternationalBrotherhood of Teamsters,Chauffeurs,31Warehousemen and Helpers of America, has received amajority of the valid votes cast, or a certification of resultsof election if it has not.3 In the event that the Board'sOrder is enforced by a Judgment of theUnited States Court of Appeals,the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed toread"Posted pursuant to a Judgment of the United States Court of Appealsenforcing an Order of the NationalLaborRelations Board "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having found, aftertrial, thatwe violated Federal law by discharging twoemployees for supporting a union, and by otherwiseinterfering with our employees' rights to join and support aunion:WE WILL OFFERfullreinstatementtoDonaldCourtway and Joseph Hurt, with backpay plus 6percent interest.WE WILL NOT discharge any of you for supportingTeamsters Local 160 or any other union.WE WILL NOT threaten to discharge any of you forengagingin union activities.WE WILL NOT threaten to close or move our plant ifthe Unioncomes in.WE WILL NOT coercively question you about unionsupport or union activities.WE WILL NOT imply that we have engaged insurveillance of your union activities.WE WILL NOT limit your breaks or take otherreprisals for your supporting the Union.WE WILL NOT promise you any benefits for droppingyour support of the Union.WE WILL NOT unlawfully interfere with your unionactivities.PLASTICSEALERS, INC.(Employer)DatedBy(Representative)(Title)We will notify immediately the above-named individuals, ifpresently serving in the Armed Forces of the United States,of the right to full reinstatement, upon application afterdischarge from the Armed Forces, in accordance with theSelective Service Act and the Universal Military Trainingand Service Act.This is an official notice and must not be defaced byanyone.This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board's Office, 210 North 12th Blvd., Room448, St. Louis, Missouri 63101, Telephone 314-622-4167.